Citation Nr: 1738525	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

2. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

3. Entitlement to an initial compensable rating for lumbar spine strain prior to June 6, 2011 and in excess of 20 percent therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from December 1987 to December 1991, March 1998 to April 1998, and November 2006 to February 2008. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

The Board notes that in a September 2011 rating decision, the RO granted service connection for right and left knee instability, each evaluated as 20 percent disabling, effective June 6, 2011. 

Additionally in September 2011, the RO increased the evaluation of the Veteran's lumbar spine strain to 20 percent effective June 6, 2011. This decision constitutes a partial grant of the benefits sought on appeal. Thus the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

First, remand is required to obtain current VA examinations. Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in November 2015. In his prior VA examination, the examiner noted that although the Veteran complained of knee pain related to running and weightbearing sports, the pain did not stop him from continuing to run and exercise. Additionally, the Veteran reported that he experienced flare-ups approximately twice a month. At his October 2016 hearing before the Board, the Veteran and his attorney asserted that the Veteran's knees have worsened. The Veteran testified that he is limited in the sporting activities that he participates in and that he experiences flare-ups at least once a week. Thus, remand is necessary to assess the current severity of the Veteran's left and right knee osteoarthritis. 

Additionally, the Veteran seeks an increased rating for his service-connected lumbar spine strain. The VA last examined the Veteran to determine the nature and severity of his lumbar spine strain in June 2011. At the October 2016 hearing, the Veteran testified that he experiences pain in his lower back and squats if he needs to pick things up. In light of the Veteran's testimony regarding pain and limitation of motion and the fact that VA last examined him almost 6 years previously, the Board finds that a new medical examination of his lumbar spine strain is necessary to determine its current severity prior to further appellate review of the claim.

The Board notes that in the recent case of Correia v. McDonald, 28 Vet. App 158   (2016), the United States Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Here, the Board finds that the June 2011 and the November 2015 VA examinations do not meet the criteria set forth in Correia. The Board recognizes that the spine does not have an opposite joint; thus, testing for range of motion measurements of the opposite undamaged joint under Correia is not necessary. As such, a remand is also required to obtain the needed information.

Second, remand is required to obtain any available private treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). At the October 2016  Board hearing, the Veteran testified that he last received treatment from his private physician, Dr. K.F., in April 2016. These records have not been associated with the electronic claims file and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records pertaining to the treatment of his knees and back, including treatment records from Dr. K.F. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for a new VA examination to determine the current severity of his service-connected right and left knee osteoarthritis.  All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left and right knees, active motion, passive motion, weight-bearing and nonweight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left and right knees motions:

What is the extent of any additional limitation of any left and right knees motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right knees.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lumbar spine strain.  All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the lumbar spine, active motion, passive motion, weight-bearing and nonweight-bearing must be recorded in degrees. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner should also record the Veteran's reports of limitation of motion of the lumbar spine during flare-ups and whether those reports are consistent with the findings on examination.

The examiner must indicate whether there is objective evidence of intervertebral disc syndrome, past history of incapacitating episodes with physician prescribed bed rest, or any other manifestation.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's lumbar spine disability on his occupational functioning and daily activities.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

5.  Ensure compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

